OPINION — AG — ** CANDIDATE — LAWYER — REQUIREMENTS TO BE ** QUESTION: HOW DOES THE SUPREME COURT DECISION WITH THE CASE OF GEORGE CAMP WHO HAS FILED WITH THE ELECTION BOARD OF THIS COUNTY FOR COUNTY ATTORNEY OFFICE (DISTRICT ATTORNEY) AND IS ONLY A LAW STUDENT AND HAS NO LICENSE TO PRACTICE. SHOULD HIS NAME BE PLACED ON THE BALLOT ? — NEGATIVE (OFFICE, COUNTY ATTORNEY, QUALIFICATIONS, NOTIFICATION AND DECLARATION OF CANDIDANCY, LEGAL INTERN ELECTION BOARD) CITE: 19 O.S. 181 [19-181], 26 O.S. 165 [26-165](A), OPINION NO. APRIL 20, 1950, OPINION NO. APRIL 25, 1950 (FRED HANSEN)